Exhibit 10.4

 

 

 

DOMINION RESOURCES, INC.

DIRECTORS' DEFERRED CASH COMPENSATION PLAN

 

 

 

 

 

 

 

 

As Amended and in Effect September 20, 2002

 

 

TABLE OF CONTENTS

Section

 

Page

INTRODUCTION

1

1.

PURPOSE

2

2.

DEFINITIONS

2

3.

PARTICIPATION

5

4.

DEFERRAL ELECTION

5

5.

EFFECT OF NO ELECTION

6

6.

DEFERRED CASH BENEFITS

7

7.

DEFERRED STOCK BENEFITS

7

8.

DISTRIBUTION OF DEFERRED BENEFITS

9

9.

HARDSHIP DISTRIBUTIONS

11

10.

COMPANY'S OBLIGATION

12

11.

CONTROL BY PARTICIPANT

12

12.

CLAIMS AGAINST PARTICIPANT'S BENEFITS

12

13.

AMENDMENT OR TERMINATION

12

14.

NOTICES

13

15.

WAIVER

13

16.

CONSTRUCTION

13

17.

CORPORATE AND COMMITTEE ACTIONS AND RESPONSIBILITIES

14

 

 

 

 

 

 

 

 

PAGE 1

INTRODUCTION

Effective July 1, 1986, the Dominion Resources, Inc. Directors' Deferred
Compensation Plan was adopted by Dominion Resources, Inc. to provide its
Directors with flexibility in timing the receipt of Compensation and to assist
Dominion in attracting and retaining qualified individuals to serve as
Directors. The Plan was amended and restated effective January 1, 1994 to
incorporate the Company's Retirement Plan. It was further amended and restated,
effective January 1, 1996 to eliminate the retirement benefit.

Effective January 28, 2000, Consolidated Natural Gas Company was merged into
Dominion Resources, Inc. and its assets and liabilities were assumed by
Dominion. CNG maintained a deferred compensation plan for its directors, the
Deferred Compensation Plan for Directors of Consolidated Natural Gas Company,
effective February 20, 1998.

Effective January 28, 2000, Dominion amended and restated the Plan to merge the
CNG Plan into the Plan to provide Deferred Benefits to CNG Participants.

The CNG Participants will have accounts established in the Plan in amounts equal
to their account balances under the CNG Plan, and all rights and obligations to
those accounts shall be governed by the terms of this Plan.

 

 

 

 

 

 

 

 

PAGE 2

1

. PURPOSE. The Dominion Resources, Inc. Directors' Deferred Cash Compensation
Plan is intended to constitute a deferred compensation plan for Director's fees
in accordance with Revenue Ruling 71-419, 1971-2 C.B. 220.



2. DEFINITIONS.

The following definitions apply to this Plan and to the Deferral Election Forms.



Beneficiary

or
Beneficiaries
means a person or persons or other entity designated on a Beneficiary
Designation Form by a Participant as allowed in subsection 8(c) to receive
Deferred Benefits. If there is no valid designation by the Participant, or if
the designated Beneficiary or Beneficiaries fail to survive the Participant or
otherwise fail to take the benefit, the Participant's Beneficiary is the first
of the following who survives the Participant: (1) a Participant's spouse (the
person legally married to the Participant when the Participant dies); (2) the
Participant's children in equal shares and the Participant's other surviving
issue,
per
stirpes
; (3) the Participant's parents; and (4) the Participant's estate.



Beneficiary Designation Form

means a form acceptable to the Chairman of the Committee or his designee used by
a Participant according to this Plan to name the Participant's Beneficiary or
Beneficiaries who will receive Deferred Benefits under this Plan on account of
the Participant's death.



Board

means the board of directors of the Company, according to law and to each
entity's governing documents.



CNG

means Consolidated Natural Gas Company.



CNG Participant

means a Participant under the terms of the CNG Plan in effect prior to the
merger of the CNG Plan into this Plan.



CNG Plan

means the Deferred Compensation Plan for Directors of Consolidated Natural Gas
Company.



Committee

means the Organization, Compensation & Nominating Committee of Dominion.



Company

means Dominion Resources, Inc. and any of its Subsidiaries that with approval of
the board of directors of Dominion adopt or have adopted this Plan; any
successor business by merger, purchase, or otherwise that maintains the Plan; or
any predecessor business or employer that has maintained the Plan.



Compensation

means a Director's Meeting Fees and Retainer Fees for the Deferral Year.



PAGE 3

Deferral Election Form

means a document governed by the provisions of section 4 of this Plan, including
the portion that is the Distribution Election Form and the related Beneficiary
Designation Form that applies to all of that Participant's Deferred Benefits
under the Plan.



Deferral Year

means a calendar year for which a Director has an operative Deferral Election
Form.



Deferred Benefit

means either a Deferred Cash Benefit or a Deferred Stock Benefit under the Plan
for a Participant who has submitted an operative Deferral Election Form pursuant
to section 4 of this Plan.



Deferred Cash Account

means that bookkeeping record established for each Participant who elects a
Deferred Cash Benefit under this Plan. A Deferred Cash Account is established
only for purposes of measuring a Deferred Cash Benefit and not to segregate
assets or to identify assets that may or must be used to satisfy a Deferred Cash
Benefit. A Deferred Cash Account will be credited with the Participant's
Compensation deferred as a Deferred Cash Benefit according to a Deferral
Election Form and according to section 6 of this Plan. A Deferred Cash Account
will be credited periodically with amounts based upon interest rates established
by the Committee under subsection 6(b) of this Plan.



Deferred Cash Benefit

means the Deferred Benefit elected by a Participant under section 4 that results
in payments governed by sections 6 and 8 of this Plan.



Deferred Stock Account

means that bookkeeping record established for each Participant who elects a
Deferred Stock Benefit under this Plan. A Deferred Stock Account is established
only for purposes of measuring a Deferred Stock Benefit and not to segregate
assets or to identify assets that may or must be used to satisfy a Deferred
Stock Benefit. A Deferred Stock Account will be credited with the Participant's
Compensation deferred as a Deferred Stock Benefit according to a Deferral
Election Form and according to section 7 of this Plan. A Deferred Stock Account
will be credited periodically with amounts determined by the Committee under
subsection 7(b) of this Plan.



Deferred Stock Benefit

means the Deferred Benefit elected by a Participant under section 4 that results
in payments governed by sections 7 and 8 of this Plan.



Director

means a duly elected or appointed member of the Board who is eligible to
participate in this Plan according to criteria which may from time to time be
adopted by the Company.



PAGE 4

Distribution Election Form

means that part of a Deferral Election Form used by a Participant according to
this Plan to establish the duration of deferral and the frequency of payments of
a Deferred Benefit. If a Deferred Benefit has no Distribution Election Form that
is operative according to section 4 of this Plan, distribution of that Deferred
Benefit is governed by section 8(b) of this Plan.



Dominion

means Dominion Resources, Inc.



Election Date

means the date established by this Plan as the date before which a Director must
submit a valid Deferral Election Form to the Committee. For each Deferral Year,
the Election Date is December 31 of the preceding calendar year. However, for an
individual who becomes a Director during a Deferral Year, the Election Date is
the thirtieth day following the date that he becomes a Director. Despite the two
preceding sentences, the Committee may set an earlier date as the Election Date
for any Deferral Year.



Meeting Fees

means the portion of a Director's Compensation that is based upon the Director's
attendance at Board meetings and meetings of the Company's committees, according
to the Company's established rules and procedures for compensating Directors.



Participant

means, with respect to any Deferral Year, a Director whose Deferral Election
Form is operative for that Deferral Year.



Plan

means the Dominion Resources, Inc. Directors' Deferred Cash Compensation Plan.



Retainer Fee

means that portion of a Director's cash Compensation that is fixed and paid
without regard to the Director's attendance at meetings.



Subsidiaries

means the wholly owned first-tier subsidiaries of Dominion.



Terminate

,
Terminating
, or
Termination
, with respect to a Participant, mean cessation of the Participant's
relationship with the Company as a Director whether by death, disability or
severance for any other reason. Unless the Committee determines otherwise in its
sole discretion, Terminate, Terminating, or Termination do not include
situations where the Participant continues to be employed by a Company or a
Director on the Board of a Company.



Unrestricted Participant

means a Participant who is not subject to the reporting requirements and other
provisions of Section 16 of the Securities Exchange Act of 1934 with respect to
Dominion.



PAGE 5

3. PARTICIPATION.

A Director becomes a Participant with respect to a Deferred Benefit by filing a
valid Deferral Election Form according to section 4 on or before the Election
Date for that Deferral Year, but only if his Deferral Election Form is operative
according to section 4.



4. DEFERRAL ELECTION.

A deferral election is valid when a Deferral Election Form is completed, signed
by the electing Director, and received by the Committee Chairman or the
Committee Chairman's delegate. Deferral elections are governed by the provisions
of this section.



A Participant may elect a Deferred Benefit for any Deferral Year if that person
is a Director at the beginning of that Deferral Year or becomes a Director
during that Deferral Year.

Before each Deferral Year's Election Date, each Director will be provided with a
Deferral Election Form and a Beneficiary Designation Form. Under the Deferral
Election Form for a single Deferral Year, a Director may elect on or before the
Election Date to defer the receipt of all or part of the Director's Retainer Fee
(in 10% increments) or the Director's Meeting Fees (in 10% increments), or both
for the Deferral Year.

A Participant's Deferral Election Form for the Participant's Retainer Fee may
specify either a Deferred Cash Benefit (in 10% increments of the deferred
amount) or a Deferred Stock Benefit (in 10% increments of the deferred amount),
or a combination thereof and a Participant's Deferral Election Form for the
Participant's Meeting Fees may specify a Deferred Cash Benefit (in 10%
increments of the amount deferred) or a Deferred Stock Benefit (in 10%
increments of the amount deferred), or a combination thereof.

If a Participant is a Director for more than one Company, the Participant's
Deferral Election Form shall apply to all the Participant's Meeting Fees,
Retainer Fees or Compensation (based on the percentages indicated by the
Participant on the Deferral Election Form) payable to the Participant as a
Director; provided that the Participant may, with the permission of the
Committee, complete a separate Deferral Election Form covering such fees payable
to the Participant as a Director from each such Company.

Except as provided in this subsection and in subsections 6(c) and 7(c), a
Participant may not elect to convert a Deferred Cash Benefit to a Deferred Stock
Benefit or to convert a Deferred Stock Benefit to a Deferred Cash Benefit.

PAGE 6

Each Distribution Election Form is part of the Deferral Election Form on which
it appears or to which it states that it is related. The Committee may allow a
Participant to file one Distribution Election Form for all of the Participant's
Deferred Cash Benefits, all of the Participant's Deferred Stock Benefits or all
of the Participant's Deferred Benefits. The provisions of section 8(b) of this
Plan apply to any Deferred Benefit under this Plan if there is no operative
Distribution Election Form for that Deferred Benefit.

If it does so before the last business day of the Deferral Year, the Committee
may reject any Deferral Election Form or any Distribution Election Form or both,
and the Committee is not required to state a reason for any rejection. The
Committee may modify any Distribution Election Form at any time to the extent
necessary to comply with any federal securities laws or regulations. However,
the Committee's rejection of any Deferral Election Form or any Distribution
Election Form or the Committee's modification of any Distribution Election Form
must be based upon action taken without regard to any vote of the Director whose
Deferral Election Form or Distribution Election Form is under consideration, and
the Committee's rejections must be made on a uniform basis with respect to
similarly situated Directors. If the Committee rejects a Deferral Election Form,
the Director must be paid the amounts that the Director would then have been
entitled to receive if the Director had not submitted the rejected Deferral
Election Form.

A Director may not revoke a Deferral Election Form or a Distribution Election
Form after the Deferral Year begins. Any revocation before the beginning of the
Deferral Year is the same as a failure to submit a Deferral Election Form or a
Distribution Election Form. Any writing signed by a Participant expressing an
intention to revoke a Deferral Election Form or a related Distribution Election
Form and delivered to a member of the Committee before the close of business on
the relevant Election Date is a revocation.

5. EFFECT OF NO ELECTION

. A Director who has not submitted a valid Deferral Election Form to the
Committee on or before the relevant Election Date may not defer any part of the
Director's Compensation for the Deferral Year under this Plan. The Deferred
Benefit of a Director who submits a valid Deferral Election Form but fails to
submit a valid Distribution Election Form for that Deferred Benefit before the
relevant Election Date or who otherwise has no valid Distribution Election Form
for that Deferred Benefit is governed by section 8(b).



PAGE 7

6. DEFERRED CASH BENEFITS

.



Deferred Cash Benefits will be set up in a Deferred Cash Account for each
Participant and credited with interest at rates determined by the Committee.
Deferred Cash Benefits are credited to the applicable Participant's Deferred
Cash Account as of the day they would have been paid but for the deferral or, in
the case of an Unrestricted Participant's transfer of an amount from the
Unrestricted Participant's Deferred Stock Account pursuant to subsection 7(c),
the date that the Unrestricted Participant's written transfer direction is
received by the Committee or its designate. Interest is credited on the last day
of each calendar quarter of the Deferral Year based on the Deferred Cash Account
balance at the end of the preceding day.

Interest will be credited to Deferred Cash Accounts based on the average
three-month United States Treasury Bill rates (equivalent yield, not discount
yield) as published by the Federal Reserve Board. The applicable rate for each
month will be determined on the last business day of the previous month. Those
interest rates will apply prospectively for all current and future Deferred Cash
Account balances until the basis on which interest is determined is changed by
the Committee. Interest credits are accrued monthly on accumulated Deferred Cash
Accounts. Interest is accrued through the end of the month preceding the month
of distribution of a Deferred Cash Benefit.

If a Participant elects under the second sentence of subsection 4(e) of this
Plan to convert a Deferred Cash Benefit into a Deferred Stock Benefit, the
Participant's Deferred Cash Account will be converted to a Deferred Stock
Account governed by section 7 of this Plan as of the date the Plan's provisions
relating to Deferred Stock Benefits become effective for purposes of the
Participant's election. In addition, once during each calendar year an
Unrestricted Participant may transfer all or part (in 10% increments) of the
Unrestricted Participant's Deferred Cash Account to the Unrestricted
Participant's Deferred Stock Account.

A Deferred Cash Account under this Plan shall be established for each CNG
Participant in an amount equal to his "Cash Credits" under the CNG Plan, as of
the effective date of the merger between Dominion and CNG. The Deferred Cash
Accounts established for CNG Participants shall be governed by the terms of this
Plan.

7. DEFERRED STOCK BENEFITS

. Electing Participants' Deferred Stock Benefits are governed by this section.



Deferred Stock Benefits will be set up in a Deferred Stock Account for each
electing Participant and credited with earnings at rates determined by the
Committee. A Deferred Stock Benefit attributable to a Retainer Fee is credited
to the Participant's Deferred Stock Account on the last day of each calendar
quarter

PAGE 8

of the Deferral Year. A Deferred Stock Benefit attributable to a Meeting Fee is
credited to the Participant's Deferred Stock Account on the last day of the
month in which a meeting occurs. A Deferred Stock Benefit, attributable to an
Unrestricted Participant's transfer of an amount from the Unrestricted
Participant's Deferred Cash Account to the Unrestricted Participant's Deferred
Stock Account pursuant to subsection 7(c), is credited to the Participant's
Deferred Stock Account on the date that the Unrestricted Participant's written
transfer direction is received by the Committee or its designate.

Rates established by the Committee as the basis for additional credits to
Deferred Stock Accounts will be variable rates equal to the value of dividends
paid on Dominion common stock when the additional credit is made. The value of a
Deferred Stock Account, at any relevant time, equals the value of the shares of
Dominion common stock as if the Compensation deferred by the Participant under
the Plan and any additional credits under this subsection had been used to
purchase Dominion common stock on the date those amounts were credited to the
Deferred Stock Account. Additional credits are credited on accumulated Deferred
Stock Accounts on the date that dividends are paid on Dominion common stock..
Additional credits are accrued through the end of the year preceding the year of
distribution of a Deferred Stock Benefit.

Once during each calendar year an Unrestricted Participant may transfer all or
part (in 10% increments) of the Unrestricted Participant's Deferred Stock
Account to the Unrestricted Participant's Deferred Cash Account.

A Deferred Stock Account under this Plan shall be established for each CNG
Participant in an amount equal to each CNG Participant's "Stock Credit Account,"
as of the effective date of the merger between Dominion and CNG. The amount to
be credited to each CNG Participant's Deferred Stock Account shall be determined
on the same basis that is used for converting shares of CNG common stock into
Dominion common stock in the merger between Dominion and CNG. The Deferred Stock
Accounts established for CNG Participants shall be governed by the terms of this
Plan.

If a trust is established under subsections 10(b) and 13(b) of this Plan, an
electing Participant may instruct the trustee under the governing trust
agreement how to vote shares of Dominion common stock allocated to that
Participant's separate account under the trust according to this subsection and
provisions of the governing trust agreement. Before each annual or special
meeting of the Dominion shareholders, the trustee under the governing trust
agreement must furnish each Participant with a copy of the proxy solicitation
and other relevant material for the meeting as furnished to the trustee by
Dominion, and a form addressed to the trustee requesting the Participant's
confidential instructions on how to vote shares of Dominion common stock
allocated to that Participant's account as of the valuation date established
under the governing trust agreement

PAGE 9

preceding the record date. Upon receipt of those instructions, the trustee under
the governing trust agreement must vote such stock as instructed.

8. DISTRIBUTION OF DEFERRED BENEFITS.



According to a Participant's Distribution Election Form, but subject to Plan
subsection 4(g), a Deferred Cash Benefit must be distributed in cash. According
to a Participant's Distribution Election Form, but subject to Plan subsection
4(g), a Deferred Stock Benefit must be distributed in shares of Dominion common
stock equal in value to the value of the Participant's Deferred Stock Account on
the last day of the month preceding the month of distribution. However, cash
must be paid in lieu of fractional shares of Dominion common stock otherwise
distributable. According to the procedures of Plan subsection 4(g), the
Committee may modify any Participant's Distribution Election Form to prevent any
distribution of Dominion common stock to pay a Deferred Stock Benefit if the
total number of shares of such stock distributed under this Plan after such
distribution would exceed 100,000 shares times the number of Participants in the
Plan on the relevant date.

Except for distributions triggered by a Participant's disability, Deferred
Benefits will be paid in a lump sum unless the Participant's Distribution
Election Form specifies installment payments in any number of annual
installments not exceeding ten (10) annual installments. For a Deferred Cash
Benefit payable in installments, interest credits under Plan subsection 6(b)
continue to accrue on the unpaid balance of a Deferred Cash Account. For a
Deferred Stock Benefit payable in installments, additional credits under Plan
subsection 7(b) do not accrue on the unpaid balance of a Deferred Stock Account
after the year preceding the year in which payments begin. Instead, any
additional credits that would have been credited to a Deferred Stock Account are
payable to the applicable Participant in cash on the date that they would
otherwise have been credited.

If a Participant Terminates as a result of disability, Deferred Benefits will be
paid to such Participant in installment payments over a period of 10 years
commencing on the date the Participant's disability is certified by the
Committee unless the Committee, in its sole discretion, approves a longer or
shorter payment period. If, after the Participant's Termination as a result of
disability, such Participant recovers before the balance of the Participant's
Deferred Cash and Deferred Stock Accounts under the Plan are exhausted, the
Participant's distributions will be discontinued and any remaining Deferred
Benefits under the Plan will be governed by the provisions of this section and
the Participant's Distribution Election Forms.

PAGE 10

Unless otherwise specified in a Participant's Distribution Election Form, any
lump sum payment will be paid or installment payments will begin to be paid on
the February 15 of the year after the Participant's sixty-fifth birthday or on
the February 15 of the year after the Participant's Termination, if earlier. For
distributions that would automatically be caused under the preceding sentence by
a Participant's Termination (other than by death or disability) or for
distributions that would otherwise automatically begin because a Participant
reaches age sixty-five, the Participant may elect on his Distribution Election
Form that payments are to begin

(i) on the February 15 following the Participant's Termination, without regard
to the Participant's age; or

(ii) on the February 15 following the Participant's Termination and the
Participant's attainment of a specified age; or

(iii) even if the Participant does not Terminate, on the February 15 following
attainment of a specified age.

For purposes of these distribution election alternatives, the specified age must
be not less than the Participant's age two years from the Election Date
pertaining to the applicable Deferral Year and not greater than the age at which
there are no earnings limitations in order to receive full social security
benefits (currently age 70). With the consent of the Committee (which shall be
given or withheld in its sole discretion), an Unrestricted Participant may amend
the Unrestricted Participant's Distribution Election Form to accelerate or
postpone the commencement of benefits if (i) in the case of a postponed
distribution, the amendment is approved by the Committee before the calendar
year in which benefit payments are scheduled to begin and (ii) in the case of a
postponed or accelerated distribution, the amended payment date conforms to the
requirements of the Plan.

Deferred Benefits may not be assigned by a Participant or Beneficiary. A
Participant may use only one Beneficiary Designation Form to designate one or
more Beneficiaries for all of the Participant's Deferred Benefits under the
Plan; such designations are revocable. A CNG Participant's Beneficiary
designation under the terms of the CNG Plan shall remain in effect for purposes
of this Plan unless revoked by the CNG Participant. A CNG Participant who does
not have a Beneficiary designation in effect may complete a Beneficiary
Designation Form to designate one or more Beneficiaries for all of the CNG
Participant's Deferred Benefits under the Plan; such designations are revocable.
A CNG Participant's Deferred Benefits will be distributed in accordance with the
terms of this Plan, if there is no Beneficiary designation in effect on the date
of the CNG Participant's death.

PAGE 11

Each Beneficiary will receive the Beneficiary's portion of the Participant's
Deferred Cash Account and Deferred Stock Account on February 15 of the year
following the Participant's death unless the Beneficiary's request for
accelerated payment is approved at the Committee's discretion under section 10
of this Plan or unless the Beneficiary's request for a different distribution
schedule is received before distributions begin and is approved at the
Committee's discretion. The Committee may insist that multiple Beneficiaries
agree upon a single distribution method.

Any Dominion common stock distributed pursuant to the Plan shall have been
acquired by an "agent independent of the issuer" (i.e., the Company) within the
meaning of 17 CFR 240.10b-18, as such regulation is in effect on April 19, 1985.
Such acquisitions may be effected in all cases on the open market or, in the
event that the Company makes available newly issued common stock, directly from
the Company, provided that such common stock has been registered with the
Securities and Exchange Commission under the Securities Act of 1933, as amended,
or any successor thereto at the time such purchase is made or an exemption from
such registration requirement is, in the opinion of counsel to the Company,
available.

9. HARDSHIP DISTRIBUTIONS.

    At its sole discretion and at the request of a Participant before or after
    the Participant's Termination, or at the request of any of the Participant's
    Beneficiaries after the Participant's death, the Committee may accelerate
    and pay all or part of any amount attributable to a Participant's Deferred
    Benefits under this Plan. Except as provided in Plan subsection 8(b),
    accelerated distributions may be allowed only in the event of a financial
    emergency beyond the Participant's or Beneficiary's control and only if
    disallowance of a distribution would create a severe hardship for the
    Participant or Beneficiary. An accelerated distribution must be limited to
    the amount determined by the Committee to be necessary to satisfy the
    financial emergency.

    For purposes of an accelerated distribution of a Deferred Stock Benefit
    under this section, the Deferred Stock Benefit's value is determined by the
    value of the Deferred Stock Account at the time of the distribution.

    Only cash distributions are permitted under this section. Distributions
    under this section must first be made from the Participant's Deferred Cash
    Account before accelerating the distribution of any amount attributable to a
    Deferred Stock Benefit.

 a. A distribution under this section is in lieu of that portion of the Deferred
    Benefit that would have been paid otherwise. A Deferred Cash Benefit is
    adjusted for a distribution under this section by reducing the Participant's
    Deferred Cash

PAGE 12

Account balance by the amount of the distribution. A Deferred Stock Benefit is
adjusted for a distribution under this section by reducing the value of the
Participant's Deferred Stock Account by the amount of the distribution.

10. COMPANY'S OBLIGATION.

(a) The Plan is unfunded. A Deferred Benefit is at all times a mere contractual
obligation of the Company. A Participant and the Participant's Beneficiaries
have no right, title, or interest in the Deferred Benefits or any claim against
them. Except according to Plan subsections 10(b) and 13(b), the Company will not
segregate any funds or assets for Deferred Benefits nor issue any notes or
security for the payment of any Deferred Benefit.

(b) Subject to Plan subsection 13(b), the Company may establish a grantor trust
and transfer to that trust shares of Dominion common stock or other assets.
Trust assets must be invested primarily in Dominion common stock for the purpose
of measuring the value of Deferred Stock Accounts under the Plan to be
distributed as Deferred Stock Benefits in the form of Dominion common stock,
plus cash in lieu of fractional shares. The governing trust agreement must
require a separate account to be established for each electing Participant. The
governing trust agreement must also require that all Company assets held in
trust remain at all times subject to the Company's judgment creditors. Dominion,
in its discretion, may assume the rabbi trust established by CNG with respect to
the CNG Plan and may transfer to that trust shares of Dominion common stock or
other assets.

11. CONTROL BY PARTICIPANT.

A Participant has no control over Deferred Benefits except according to the
Participant's Deferral Election Forms, Distribution Election Forms, and
Beneficiary Designation Forms.



12. CLAIMS AGAINST PARTICIPANT'S BENEFITS.

A Deferred Cash Account and a Deferred Stock Account relating to a Participant
under this Plan are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to do so
is void. Deferred Benefits are not subject to attachment or legal process for a
Participant's debts or other obligations. Nothing contained in this Plan gives
any Participant any interest, lien, or claim against any specific asset of the
Company. A Participant or the Participant's Beneficiary has no rights other than
as a general creditor.



13. AMENDMENT OR TERMINATION.

Except as otherwise provided in this section, this Plan may be altered, amended,
suspended, or terminated at any time as to Dominion, or any Subsidiary that has
adopted the Plan (pursuant to Plan subsection 2(e)) by that entity's Board.



(a) The Plan shall be operated according to its terms (as amended periodically)
and as directed by the Committee until it is effective. Once the Plan is
effective, the Board of Dominion or any Subsidiary that has adopted the Plan
(pursuant to Plan

PAGE 13

subsection 2(e)) may alter, amend, suspend, or terminate this Plan at any time
as it relates to its Directors. However, except for a termination of the Plan
caused by the determination of the applicable Board that the laws upon which the
Plan is based have changed in a manner that negates the Plan's objectives, that
Board may not alter, amend, suspend, or terminate this Plan without the majority
consent of all Directors who are Participants if that action would result either
in a distribution of all Deferred Benefits in any manner other than as provided
in this Plan or that would result in immediate taxation of Deferred Benefits to
Participants. Notwithstanding the preceding sentence, if any amendment to the
Plan, subsequent to the date the Plan becomes effective, adversely affects
Deferred Benefits elected hereunder, after the effective date of any such
amendment, and the Internal Revenue Service declines to rule favorably on any
such amendment or to rule favorably only if the applicable Board makes
amendments to the Plan not acceptable to such Board, the Board of each Company,
in its sole discretion, may accelerate the distribution of part or all amounts
attributable to affected Deferred Benefits due its Directors hereunder.

(b) The Company may only contribute to a trustee under a trust agreement by
transferring cash or assets with a fair market value equal to the value
(determined at the nearest month end) of the related Deferred Stock Accounts if
the trust agreement contains provisions sufficient (in the opinion of either the
Internal Revenue Service or counsel selected by the Company) to allow the
Participants to defer income taxation on Deferred Stock Benefits until they are
distributed according to this Plan and provisions sufficient (in the opinion of
counsel selected by the Company) to exempt the Plan and the trust from sections
10(b) and 16(b) of the Securities Exchange Act of 1934 and applicable rules and
regulations. If the Internal Revenue Service refuses to give the required
opinion on such a trust, and if counsel selected by the Company is the opinion
that no such trust can be created, Plan subsection 10(b) and all provisions of
this Plan relating to Deferred Stock Benefits will not become effective.

14. NOTICES.

Notices and elections under this Plan must be in writing. A notice or election
is deemed delivered if it is delivered personally or if it is mailed by
registered or certified mail to the person at such person's last known business
address.



15. WAIVER.

The waiver of a breach of any provision in this Plan does not operate as and may
not be construed as a waiver of any later breach.



16. CONSTRUCTION.

This Plan is created, adopted, and maintained according to the laws of Virginia
(except its choice-of-law rules). It is governed by those laws in all respects.
Headings and captions are only for convenience; they do not have substantive
meaning. If a provision of this Plan is not valid or not enforceable, that fact
in no way affects the validity or enforceability of any other provision. Use of
the one gender includes all, and the singular and plural include each other.



PAGE 14

17. CORPORATE AND COMMITTEE ACTIONS AND RESPONSIBILITIES.

Each Company shall be solely responsible for the Plan as it relates to its
Directors. The Committee has delegated certain administrative determinations
under the Plan that do not affect individuals' participation or awards.
Notwithstanding any other provision of this Plan, the issuance of Dominion
common stock in settlement of a Deferred Stock Benefit shall be subject to the
approval of Dominion's Board which approval is evidenced by its adoption of this
Plan.

